EXHIBIT 10.6
 
SECURITY AGREEMENT
 
SECURITY AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time in accordance herewith and including all attachments, exhibits
and schedules hereto, the “Agreement”), dated as of August 12, 2013, made by
Ambient Corporation¸ a Delaware corporation (the “Grantor”), in favor of Vicis
Capital Master Fund (together with its permitted successors and assigns, the
“Secured Party”).
 
WHEREAS, Grantor will issue one or more separate senior secured promissory notes
to the Secured Party (the “Notes”) pursuant to a Note Purchase Agreement, dated
as of August 12, 2013 (the “Purchase Agreement”), by and among Grantor and the
Secured Party; and
 
WHEREAS, It is a condition precedent to the Secured Party entering into the
Purchase Agreement that Grantor execute and deliver to the Secured Party, a
security agreement in the form hereof and grant to the Secured Party a
continuing security interest in all personal property and assets of the Grantor,
all in substantially the form hereof to secure all Obligations (hereinafter
defined). This is the Security Agreement referred to in the Purchase Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
ARTICLE I.  DEFINITIONS
 
Section 1.1. Definition of Terms Used Herein. All capitalized terms used herein
and not defined herein have the respective meanings provided therefor in the
Purchase Agreement or the Notes, as applicable. All terms defined in the Uniform
Commercial Code (hereinafter defined) as in effect from time to time and used
herein and not otherwise defined herein (whether or not such terms are
capitalized) have the same definitions herein as specified therein.
 
Section 1.2. Definition of Certain Terms Used Herein. As used herein, the
following terms have the following meanings:
 
“Accounts” shall mean all accounts, including without limitation all rights to
payment for goods sold or services rendered that are not evidenced by
instruments or chattel paper, whether or not earned by performance, and any
associated rights thereto.
 
“Collateral” shall mean all personal properties and assets of Grantor, wherever
located, whether tangible or intangible, and whether now owned or hereafter
acquired or arising, including without limitation:
 
(a) all Intellectual Property;
 
(b) all Inventory and documents relating to Inventory;
 
(c) all Accounts and documents relating to Accounts;
 
(d) all equipment, fixtures and other goods, including without limitation
machinery, furniture, vehicles and trade fixtures;
 
 
1

--------------------------------------------------------------------------------

 
 
(e) all general intangibles (including without limitation payment intangibles,
software, customer lists, sales records and other business records, contract
rights, causes of action, and licenses, permits, franchises, patents,
copyrights, trademarks, and goodwill of the business in which the trademark is
used, trade names, or rights to any of the foregoing), promissory notes,
contract rights, chattel paper, documents, letter-of-credit rights and
instruments;
 
(f) all motor vehicles;
 
(g) (i) all deposit accounts and (ii) all cash and cash equivalents deposited
with or delivered to the Secured Party from time to time and pledged as
additional security for the Obligations;
 
(h) all investment property;
 
(i) all commercial tort claims; and
 
(j) any and all claims, rights and interests in any of the above, and all
guaranties and security for any of the above, and all substitutions and
replacements for, additions, accessions, attachments, accessories, and
improvements to, and proceeds from licenses outside the ordinary course of
business (including proceeds of any insurance policies,) of, any and all of the
above, and all Grantor books relating to any and all of the above; and all
proceeds and products of each of the foregoing.
 
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.
 
“Event of Default” has the meaning specified in the Notes.
 
“Indemnitees” has the meaning specified in Section 7.5(b).
 
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States of America (“United States”), multinational or foreign laws or otherwise,
including without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any state thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.
 
 
2

--------------------------------------------------------------------------------

 
 
“Inventory” shall mean all inventory, including without limitation all goods
held for sale, lease or demonstration or to be furnished under contracts of
service, goods leased to others, trade-ins and repossessions, raw materials,
work in process and materials used or consumed in Debtor’s business, including,
without limitation, goods in transit, wheresoever located, whether now owned or
hereafter acquired by Debtor, and shall include such property the sale or other
disposition of which has given rise to Accounts and which has been returned to
or repossessed or stopped in transit by Debtor.
 
“Lien” shall have the meaning ascribed to it in the Purchase Agreement.
 
“Notes” has the meaning assigned to such term in the first recital of this
Agreement.
 
“Obligations” means all indebtedness, liabilities, obligations, covenants and
duties of the Grantor to the Secured Party of every kind, nature and
description, direct or indirect, absolute or contingent, joint or several, due
or not due, contractual or tortious, liquidated or unliquidated, arising by
operation of law or otherwise, now existing of hereafter arising under or in
connection with the Notes or the other Transaction Documents, whether for
principal, interest, fees, expenses or otherwise, together with all costs of
collection or enforcement, including, without limitation, reasonable attorneys’
fees incurred in any collection efforts or in any action or proceeding.
 
“Permitted Liens” shall have the meaning ascribed to it in the Purchase
Agreement.
 
“Registered Organization” means an entity formed by filing a registration
document with a United States Governmental Authority, such as a corporation,
limited partnership or limited liability company.
 
“Security Interest” has the meaning specified in Section 2.1 of this Agreement.
 
“Uniform Commercial Code” means the Uniform Commercial Code in effect in the
State of Delaware as it may be amended, supplemented or modified from time to
time.
 
ARTICLE II.  SECURITY INTEREST
 
Section 2.1. Security Interest. As security for the payment and performance, in
full of the Obligations, and any extensions, renewals, modifications or
refinancings of the Obligations, the Grantor hereby grants to the Secured Party,
its successors and assigns, a security interest in, all of such Grantor’s right,
title and interest in, to and under the Collateral and all hereinafter acquired
Collateral (the “Security Interest”).
 
Section 2.2. No Assumption of Liability. The Security Interest is granted as
security only and shall not subject the Secured Party to, or in any way alter or
modify, any obligation or liability of the Grantor with respect to or arising
out of the Collateral.
 
Section 2.3. Continuing Agreement. This Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until payment in full of the Obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III.   REPRESENTATIONS AND WARRANTIES
 
The Grantor represents and warrants to the Secured Party that:
 
Section 3.1. Title and Authority. The Grantor has (or to the extent that this
Agreement states that the Collateral is to be acquired after the date hereof,
will have) good and valid rights in and title to the Collateral free and clear
of all Liens (except for Permitted Liens) (or to the extent that this Agreement
states that the Collateral is to be acquired after the date hereof, will have)
full power and authority to grant to the Secured Party the Security Interest and
to execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval which has been obtained.
 
Section 3.2. Filings; Actions to Achieve Perfection. Fully executed Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations containing a
description of the Collateral have been delivered to the Secured Party for
filing in each United States governmental, municipal or other office specified
in Schedule A, which are all the filings, recordings and registrations that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and first priority perfected security interest in favor of the
Secured Party in respect of all Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or with
respect to the filing of amendments or new filings to reflect the change of the
Grantor’s name, location, identity or corporate structure. The Grantor’s name is
listed in the preamble of this Agreement identically to how it appears on its
certificate of incorporation or other organizational documents.
 
Section 3.3. [Intentionally Omitted]
 
Section 3.4. Absence of Other Liens. Except as set forth on Schedule 3.4 to this
Agreement, the Grantor has not filed or consented to any filing of any financing
statement or similar filing in favor of any Person other than the Secured Party,
nor permitted the granting or assignment of a security interest or permitted
perfection of any security interest in the Collateral in favor of any Person
other than the Secured Party.
 
Section 3.5. Valid and Binding Obligation. This Agreement constitutes the legal,
valid and binding obligation of the Grantor, enforceable against the Grantor in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, and (iii) to the extent the indemnification provisions
contained in this Agreement may be limited by applicable federal or state
securities laws.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.6. Location of Collateral. The Grantor has no place of business or
offices where its respective books of account and records are kept (other than
temporarily at the offices of its attorneys or accountants) or places where
Collateral is stored or located, except as set forth on Schedule 3.6 to this
Agreement. Except as specifically set forth on Schedule 3.6 to this Agreement,
the Grantor is the record owner of the real property where such Collateral is
located, and there exist no mortgages or other liens on any such real property
except for Permitted Liens. Except as disclosed on Schedule 3.6 to this
Agreement, none of such Collateral is in the possession of any consignee,
bailee, warehousemen, agent or processor.
 
Section 3.7. Intellectual Property. Schedule 3.7 to this Agreement lists, to the
best knowledge of the Grantor, all of the patents, patent applications,
trademarks, trademark applications, registered copyrights, and domain names
owned by the Grantor as of the date hereof. Schedule 3.7 to this Agreement lists
all material licenses in favor of the Grantor for the use of any patents,
trademarks, copyrights and domain names as of the date hereof. All material
patents and trademarks of the Grantor have been duly recorded at the United
States Patent and Trademark Office and all material copyrights of the Grantor
have been duly recorded at the United States Copyright Office. Schedule 3.7 to
this Agreement shall be updated to the extent necessary to reflect new or
additional patents, trademarks, copyrights, domain names, and applications or
licenses therefore, in favor of the Secured Party.
 
ARTICLE IV.   COVENANTS
 
Section 4.1. Change of Name; Location of Collateral; Place of Business, State of
Formation or Organization.
 
(a) The Grantor shall notify the Secured Party in writing at least eleven (11)
days prior to any change (i) in its corporate name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties, (ii) in the location of its chief executive office, its principal
place of business, any office in which it maintains books or records relating to
Collateral owned by it (including the establishment of any such new office or
facility), (iii) in its identity or corporate structure such that a filed filing
made under the Uniform Commercial Code becomes misleading or (iv) in its Federal
Taxpayer Identification Number. Furthermore, the Grantor shall not effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Secured Party to continue at all times following such change to
have a valid, legal and perfected first priority security interest in all the
Collateral.
 
(b) Without limiting Section 4.1(a), without the prior written consent of the
Secured Party in each instance, the Grantor shall not change its (i) principal
residence, if it is an individual, (ii) place of business, if it has only one
place of business and is not a Registered Organization, (iii) principal place of
business, if it has more than one place of business and is not a Registered
Organization, or (iv) state of incorporation, formation or organization, if it
is a Registered Organization.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.2. Records. The Grantor shall maintain, at its own cost and expense,
such complete and accurate records with respect to the Collateral owned by it as
is consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which the Grantor is engaged, but in any event to include complete accounting
records indicating all payments and proceeds received with respect to any part
of the Collateral, and, at such time or times as the Secured Party may
reasonably request, promptly to prepare and deliver to the Secured Party a duly
certified schedule or schedules in form and detail satisfactory to the Secured
Party showing the identity, amount and location of any and all Collateral.
 
Section 4.3. Periodic Certification; Notice of Changes. In the event there
should at any time be any change in the information represented and warranted
herein or in the documents and instruments executed and delivered in connection
herewith, the Grantor shall immediately notify the Secured Party in writing of
such change (this notice requirement shall be in extension of and shall not
limit or relieve the Grantor of any other covenants hereunder).
 
Section 4.4. Protection of Security. The Grantor shall, at its own cost and
expense, take any and all actions necessary to defend title to the Collateral
against all persons and to defend the Security Interest of the Secured Party in
the Collateral and the priority thereof against any Lien.
 
Section 4.5. Inspection and Verification. The Secured Party and such persons as
the Secured Party may reasonably designate shall have the right to inspect the
Collateral, all records related thereto (and to make extracts and copies from
such records) and the premises upon which any of the Collateral is located, to
discuss the Grantor’s affairs with the officers of the Grantor and its
independent accountants and to verify under reasonable procedures the validity,
amount, quality, quantity, value, condition and status of, or any other matter
relating to, the Collateral, including, in the case of collateral in the
possession of any third Person, by contacting any account debtor or third Person
possessing such Collateral for the purpose of making such a verification.
Out-of-pocket expenses in connection with any inspections by representatives of
the Secured Party shall be (a) the obligations of the Grantor with respect to
any inspection after the Secured Party demand payment of the Notes or (b) the
obligation of the Secured Party in any other case.
 
Section 4.6. Taxes; Encumbrances. At its option, the Secured Party may discharge
Liens other than Permitted Liens and Existing Liens at any time levied or placed
on the Collateral and may pay for the maintenance and preservation of the
Collateral to the extent the Grantor fails to do so and the Grantor shall
reimburse the Secured Party on demand for any payment made or any expense
incurred by the Secured Party pursuant to the foregoing authorization; provided,
however, that nothing in this Section shall be interpreted as excusing the
Grantor from the performance of, or imposing any obligation on the Secured Party
to cure or perform, any covenants or other obligation of the Grantor with
respect to any Lien or maintenance or preservation of Collateral as set forth
herein.
 
Section 4.7. Use and Disposition of Collateral. The Grantor shall not make or
permit to be made an assignment, pledge or hypothecation of any Collateral or
shall grant any other Lien (other than Permitted Liens) in respect of the
Collateral without the prior written consent of the Secured Party. The Grantor
shall not make or permit to be made any transfer of any Collateral other than
with respect to Existing Liens and other liens approved by the Secured Party and
the Grantor shall remain at all times in possession of the Collateral owned by
it, except for inventory in the ordinary course of business.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 4.8. Insurance/Notice of Loss. Within a reasonable period of time
following the date of this Agreement, Grantor, at its own expense, shall
maintain or cause to be maintained insurance covering physical loss or damage to
the Collateral as described on Schedule 4.8 to this Agreement. In extension of
the foregoing and without limitation, such insurance shall be payable to the
Secured Party as loss payee under a “standard” loss payee clause, and the
Secured Party shall be listed as an “additional insured” on Grantor’s general
liability insurance. Such insurance shall not be terminated, cancelled or not
renewed for any reason, including non-payment of insurance premiums, unless the
insurer shall have provided the Secured Party at least 30 days prior written
notice. Grantor irrevocably makes, constitutes and appoints the Secured Party
(and all officers, employees or agents designated by the Secured Party) as its
true and lawful agent and attorney-in-fact for the purpose, at any time
following the occurrence of an Event of Default and Secured Party’s demand for
payment of the Notes, of making, settling and adjusting claims in respect of
Collateral under policies of insurance, endorsing the name of Grantor on any
check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that Grantor at any time or times shall fail to
obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or part relating thereto, the Secured Party may, without
waiving or releasing any obligation or liability of Grantor hereunder, in their
sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Secured Party
deems advisable. All sums disbursed by the Secured Party in connection and in
accordance with this Section, including reasonable attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable upon demand, by
Grantor to the Secured Party and shall be additional Obligations secured hereby.
Grantor shall promptly notify the Secured Party if any material portion of the
Collateral owned or held by Grantor is damaged or destroyed. The proceeds of any
casualty insurance in respect of any casualty loss of any of the Collateral
shall (i) so long as the Secured Party has not demanded payment of the Notes, be
disbursed to Grantor for direct application by Grantor solely to the repair or
replacement of Grantor’s property so damaged or destroyed, and (ii) in all other
circumstances, be held by the Secured Party as cash collateral for the
Obligations. The Secured Party may, at its sole option, disburse from time to
time all or any part of such proceeds so held as cash collateral, upon such
terms and conditions as the Secured Party may reasonably prescribe, for direct
application by the Secured Party solely to the repair or replacement of
Grantor’s property so damaged or destroyed, or the Secured Party may apply all
or any part of such proceeds to the Obligations.
 
ARTICLE V.   FURTHER ASSURANCES; POWER OF ATTORNEY
 
Section 5.1. Further Assurances. Grantor shall, at its own expense, execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Secured Party may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest, the filing of any
financing statements (including fixture filings), the delivery of a separate
security agreement with respect to the Grantor’s Intellectual Property or any
other documents in connection herewith or therewith. If any amount payable under
or in connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be
immediately pledged and delivered to the Secured Party, duly endorsed in a
manner satisfactory to the Secured Party.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 5.2. Assignments. The Secured Party may at any time assign to one or
more persons or entities (any such person or entity, an “Assignee”) all or any
portion of such Secured Party’s loans to the Grantor evidenced by the
Transaction Documents. From and after the date of such assignment, such Assignee
shall be deemed automatically to have become a party hereto and shall have the
rights and obligations of a Secured Party hereunder.
 
Section 5.3. Consent.
 
(a) Grantor hereby irrevocably (as a power coupled with an interest) constitutes
and appoints the Secured Party and all officers, employees or agents designated
by the Secured Party, as Grantor’s attorney-in-fact with full power of
substitution, for the benefit of the Secured Party,
 
(i) to take all appropriate action and to execute all documents and instruments
that may be necessary or desirable to accomplish the purposes of this Agreement,
and without limiting the generality of the foregoing, Grantor hereby grants the
power to file one or more financing statements (including fixture filings),
continuation statements, filings with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office or any similar
office in any other country) or other documents for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
Grantor, without the signature of Grantor, and naming Grantor as debtor and the
Secured Party as secured party; and
 
(ii) at any time following the occurrence of an Event of Default and the Secured
Party’s demand for payment of the Notes (i) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (ii) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (iii) to sign the name of Grantor on
any invoice or bill of lading relating to any of the Collateral; (iv) to send
verifications of accounts to any account debtor or any other Person liable for
an account; (v) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (vi) to settle, compromise, compound,
adjust or defend any actions, suits or proceeding relating to all or any of the
Collateral; and (vii) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this
Agree­ment, as fully and completely as though the Secured Party was the absolute
owner of the Collateral for all purposes; provided, however, that nothing herein
contained shall be construed as requiring or obligating the Secured Party to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Secured Party, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby, and no action taken or omitted to be taken by the Secured Party with
respect to the Collateral or any part thereof shall give rise to any defense,
counterclaim or offset in favor of Grantor or to any claim or action against the
Secured Party.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) The provisions of this Article shall in no event relieve Grantor of any of
its obligations hereunder with respect to the Collateral or any part thereof or
impose any obligation on the Secured Party to proceed in any particular manner
with respect to the Collateral or any part thereof, or in any way limit the
exercise by the Secured Party of any other or further right which it may have on
the date of this Agreement or hereafter, whether hereunder, by law or otherwise.
 
ARTICLE VI.   REMEDIES
 
Section 6.1. Remedies upon Default.
 
(a) Upon the occurrence and during the continuance of an Event of Default,
Grantor agrees to deliver each item of its Collateral to the Secured Party on
demand, and it is agreed that the Secured Party shall have the right to take any
of or all the following actions at the same or different times (but at all times
subject to any Permitted Liens and Existing Liens): with or without legal
process and with or without prior notice or demand for performance, to peaceably
take possession of the Collateral and without liability for trespass to enter
any premises where the Collateral may be located for the purpose of taking
possession of or removing the Collateral, exercise Grantor’s right to bill and
receive payment for completed work and, generally, to exercise any and all
rights afforded to a secured party under the Uniform Commercial Code or other
applicable law. Without limiting the generality of the foregoing, Grantor agrees
that the Secured Party shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the Secured
Party shall deem appropriate. The Secured Party shall be authorized at any such
sale (if it deems it advisable to do so) to restrict the prospective bidders or
purchasers to persons who will represent and agree that they are purchasing the
Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and upon consum­mation of any such sale the
Secured Party shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of Grantor, and Grantor hereby waives (to the extent permitted
by law) all rights of redemption, stay and appraisal which Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.
 
 
9

--------------------------------------------------------------------------------

 
 
(b) The Secured Party shall give Grantor ten (10) days’ written notice (which
Grantor agrees is reasonable notice within the meaning of Section 9-504(3) of
the Uniform Commercial Code) of the Secured Party’s intention to make any sale
of Collateral. Such notice, in the case of a public sale, shall state the time
and place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Secured Party may fix and state in the notice (if any) of such sale. At
any such sale, the Collateral, or portion thereof, to be sold may be sold in one
lot as an entirety or in separate parcels, as the Secured Party may (in its sole
and absolute discretion) determine. The Secured Party shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Secured Party may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned. In case any sale
of all or any part of the Collateral is made on credit or for future delivery,
the Collateral so sold may be retained by the Secured Party until the sale price
is paid by the purchaser or purchasers thereof, but the Secured Party shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. At any public (or, to the extent
permitted by law, private) sale made pursuant to this Section, the Secured Party
may bid for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of Grantor (all said rights
being also hereby waived and released to the extent permitted by law), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to the Secured Party from
Grantor as a credit against the purchase price, and the Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to Grantor therefor. As an alternative to
exercising the power of sale herein conferred upon it, the Secured Party may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver.
 
Section 6.2. Application of Proceeds. The Secured Party shall apply the proceeds
of any collection or sale of the Collateral, as well as any Collateral
consisting of cash, as follows:
 
(a) FIRST, to the payment of all costs and expenses incurred by the Secured
Party in connection with such collection or sale or otherwise in connection with
this Agreement or any of the Obligations, including all court costs and the fees
and expenses of its agents and legal counsel, and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder, under
the Purchase Agreement, the Notes and the other Transaction Documents;
 
(b) SECOND, to the payment in full of the Obligations; and
 
(c) THIRD, to Grantor, its successors or assigns, or to whomsoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may otherwise direct.
 
 
10

--------------------------------------------------------------------------------

 
 
Subject to the foregoing, the Secured Party shall have absolute discretion (so
long as it is commercially reasonable) as to the time of application of such
proceeds, moneys or balances in accordance with this Agreement. Upon any sale of
the Collateral by the Secured Party (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of any such
proceeds, moneys or balances by the Secured Party or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Secured Party or such officer or be answerable in any way for the misapplication
thereof.
 
Section 6.3. Grant of License to Use Intellectual Property. For the purpose of
enabling the Secured Party to exercise rights and remedies under this Article at
such time as the Secured Party shall be lawfully entitled to exercise such
rights and remedies, Grantor hereby grants to the Secured Party an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to Grantor) to use, license or sub-license any of the Collateral
consisting of intellectual property now owned or hereafter acquired by Grantor,
and wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Secured Party may be exercised, at the
option of the Secured Party, only following the occurrence and continuance of an
Event of Default and Secured Party’s demand for payment of the Notes.
 
ARTICLE VII.   MISCELLANEOUS
 
Section 7.1. Notices. All communications and notices hereunder to the Grantor
and to the Secured Party shall (except as otherwise expressly permitted herein)
be in writing and delivered to the Grantor or the Secured Party, as the case may
be, as provided in the Purchase Agreement.
 
Section 7.2. Security Interest Absolute. All rights of the Secured Party
hereunder, the Security Interest and all obligations of Grantor hereunder shall
be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Purchase Agreement, the Notes, any Transaction Document or
any agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Purchase Agreement, the Notes, any Transaction Document or any other agreement
or instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, Grantor in respect of the Obligations
or this Agreement.
 
Section 7.3. Survival of Agreement. All covenants, agreements, representations
and warranties made by Grantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Secured Party and
shall survive the making of the loan and the execution and delivery to the
Secured Party of the Notes, regardless of any investigation made by the Secured
Party or on its behalf; and shall continue in full force and effect until this
Agreement shall terminate.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 7.4. Binding Effect; Several Agreement; Successors and Assigns. This
Agreement shall become effective as to Grantor when a counterpart hereof
executed on behalf of Grantor shall have been delivered to the Secured Party and
a counterpart hereof shall have been executed on behalf of the Secured Party,
and thereafter shall be binding upon Grantor and the Secured Party and their
respective successors and assigns, and shall inure to the benefit of Grantor,
the Secured Party and their respective successors and assigns, except that
Grantor shall not have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement,
the Purchase Agreement, the Notes or the other Transaction Documents.
 
Section 7.5. Secured Party’s Fees and Expense; Indemnification.
 
(a) Grantor agrees to pay upon demand to the Secured Party the amount of any and
all reasonable expenses, including all reasonable fees, disbursements and other
charges of its counsel and of any experts or agents, which the Secured Party may
incur in connection with (i) the administration of this Agreement (including the
customary fees and charges of the Secured Party for any audits conducted by them
or on their behalf with respect to the accounts inventory), (ii) the custody or
preservation of, or the sale of, collection from or other realization upon any
of the Collateral, (iii) the exercise, enforcement or protection of any of the
rights of the Secured Party hereunder or (iv) the failure of Grantor to perform
or observe any of the provisions hereof.
 
(b) Grantor agrees to indemnify the Secured Party and the agent, contractors and
employees of the Secured Party (collectively, the “Indemnitees”) against, and
hold each of them harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable fees, disbursements and
other charges of counsel, incurred by or asserted against any of them arising
out of, in any way connected with, or as a result of, the execution, delivery,
or performance of this Agreement or any agreement or instrument contemplated
hereby or any claim, litigation, investigation or proceeding relating hereto or
to the Collateral, whether or not any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
 
(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby. The provisions of this Section shall remain
operative and in full force and effect regardless of the termination of this
Agreement, the Purchase Agreement, the Notes or the other Transaction Documents,
the consummation of the transactions contemplated hereby, the repayment of any
of the Obligations, the invalidity or unenforceability of any term or provision
of this Agreement, the Purchase Agreement, the Notes or the other Transaction
Documents, or any investigation made by or on behalf of the Secured Party. All
amounts due under this Section shall be payable on written demand therefor.
 
Section 7.6. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY OF THE CONFLICTS OF LAW PRINCIPLES WHICH WOULD RESULT IN THE
APPLICATION OF THE SUBSTANTIVE LAW OF ANOTHER JURISDICTION. THIS AGREEMENT SHALL
NOT BE INTERPRETED OR CONSTRUED WITH ANY PRESUMPTION AGAINST THE PARTY CAUSING
THIS AGREEMENT TO BE DRAFTED.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 7.7. Waivers; Amendment.
 
(a) No failure or delay of the Secured Party in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Secured Party hereunder and under the Purchase Agreement are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provisions of this Agreement, the Purchase Agreement, the Notes or
the other Transaction Documents or consent to any departure by Grantor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice to or demand on
Grantor in any case shall entitle Grantor to any other or further notice or
demand in similar or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements, in writing entered into
by the Secured Party and Grantor.
 
Section 7.8. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT, THE PURCHASE AGREEMENT OR THE NOTES. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT, THE PURCHASE AGREEMENT AND THE NOTES, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 7.9. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The Party shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
 
Section 7.10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Each party shall be entitled
to rely on a signed counterpart of this Agreement delivered by facsimile or
other electronic means as if it were an original.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 7.11. Jurisdiction; Consent to Service of Process.
 
(a) Grantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, the Purchase Agreement or the Notes, or for
recognition or enforcement of any judgment, and each of the Party hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the Party hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement, the Purchase Agreement, the Notes or the
other Transaction Documents against Grantor or its properties in the courts of
any jurisdiction.
 
(b) Grantor hereby irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement, the Purchase Agreement, the Notes or the
other Transaction Documents in any New York State or Federal court. Each of the
Party hereto hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.1. Nothing in this Agreement will
affect the right of any party to this Agreement to process in any other manner
permitted by law.
 
Section 7.12. Termination. This Agreement and the Security Interest shall
terminate upon the payment in full of the Obligations, at which time the Secured
Party shall execute and deliver to Grantor, at Grantor’s expense, all Uniform
Commercial Code termination statements and similar documents which Grantor shall
reasonably request to evidence such termination. Any execution and delivery of
termination statements or documents pursuant to this Section shall be without
recourse to or warranty by the Secured Party.
 
Section 7.13. Prejudgment Remedy Waiver. Grantor acknowledges that this
Agreement, the Purchase Agreement, the Notes and the other Transaction Documents
evidence a commercial transaction and that it could, under certain
circumstances, have the right to notice of and hearing on the right of the
Secured Party to obtain a prejudgment remedy, such as attachment, garnishment
and/or replevin, upon commencing any litigation against Grantor.
Notwithstanding, Grantor hereby waives all rights to notice, judicial hearing or
prior court order to which it might otherwise have the right under any state or
federal statute or constitution in connection with the obtaining by the Secured
Party of any prejudgment remedy by reason of this Agreement, the Purchase
Agreement, the Notes, the other Transaction Documents or by reason of the
Obligations or any renewals or extensions of the same. Grantor also waives any
and all objection which it might otherwise assert, now or in the future, to the
exercise or use by the Secured Party of any right of setoff, repossession or
self help as may presently exist under statute or common law.
 
[SIGNATURE PAGES FOLLOW]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Party have duly executed this Security Agreement as of
the day and year first written above.
 

  AMBIENT CORPORATION             By:
/s/ John J. Joyce
    Name:
John J. Joyce
    Title:
Chief Executive Office
                    SECURED PARTY:            
VICIS CAPITAL MASTER FUND,
a sub-trust of Vicis Capital Master Series Trust
By: Vicis Capital, LLC, its investment advisor
            By: /s/ Keith W. Hughes     Name:  Keith W. Hughes     Title:  Chief
Financial Officer  

 
 
 
15

--------------------------------------------------------------------------------